Citation Nr: 1706593	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for adenocarcinoma esophageal, to include as due to exposure to herbicide agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from December 1968 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and August 2016 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held in May 2015.  A transcript of the hearing has been associated with the claims file.

In October 2014, the matter of service connection for sleep apnea was remanded for additional development.  The RO substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Since the issuance of the most recent supplemental statement of the case in November 2015, additional evidence has been added to the record by both the Veteran and VA. Review of the additional records shows that they are not pertinent to the issue on appeal - specifically the matter of etiology of the Veteran's sleep disorder.  Furthermore, to the extent that the Veteran has submitted additional evidence, such evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013). Remand for an additional supplemental statement of the case is thus unnecessary. 38 C.F.R. § 19.31(b)(1) (2016).

The issue of entitlement to service connection for adenocarcinoma esophageal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea is not etiologically related to service, or a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or as a result of service, and was not proximately caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Notice letters were sent to the Veteran in April 2012 and January 2013, prior to the initial adjudication of the claim on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2016). See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran.  These records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in February 2013 and October 2015, over the course of which the Veteran was physically examined, his history recorded, claims file reviewed, and private medical evidence was considered before VA examiners provided factually supported and well-explained opinions.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2016); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 




Service Connection for a Sleep Disorder 

The Veteran's primary contention is that sleep apnea - which was first diagnosed following a September 2011 sleep study at a private facility - is related to his service-connected PTSD. During his hearing before the undersigned, he also suggested that the sleep apnea may be directly related to service.  As described below, the Board finds that the Veteran's sleep apnea is not related to service or a service-connected disability, and his claim cannot be granted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). Sleep disorders - to include sleep apnea - are not among the chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2016).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2016). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records reflect no treatment or complaints referable to a sleep disorder during service, including on separation examination in July 1970.  Following separation from service, the Veteran was undergoing mental health treatment in August 2003 when he reported typically sleeping for about seven hours, but that without medication he could only sleep three hours.  The Veteran was described as "display[ing] hyperarousal in the form of insomnia, irritability, hypervigilance, exaggerated startle, and mild concentration impairment."  On evaluation in November 2003, he had no sleep disorders. 

Mental health records continue to show evidence of disturbed sleep associated primarily with nightmares and increased startle response, and in January 2005 the Veteran's spouse wrote that "[m]any nights [the Veteran] cannot hardly sleep at all and when he does sleep he will jump in his sleep and make different noises like he is saying something."  On mental health examination in August 2010, the Veteran reported "that he sleeps fairly well on current medication but still has disturbing dreams and wakes during the night."
The Veteran was not diagnosed with a sleep disorder until September 2011 following a sleep study at a private facility.  At that time, he reported a "history of snoring, excessive daytime sleepiness and tiredness."  An all-night polysomnograph was performed, and the clinical interpretation of the results confirmed sleep apnea-hypopnea syndrome.  The Veteran was recommended to begin used of a continuous positive airway pressure (CPAP) machine, and to "undergo weight reduction, diet and exercise, [and] avoid[] alcoholic beverages."

During his May 2015 hearing before the undersigned, the Veteran testified to his belief that sleep apnea may be secondary to his service-connected PTSD. Specifically that if "[i]t wasn't for the nightmares, [he] may not have to have it."  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

To the extent that the Veteran can observe symptoms such as daytime tiredness and  waking during periods of sleep, he is competent to comment on and endorse these symptoms.  However, specifically attributing the onset of sleep apnea to either a period of service which ended 40 years prior to the onset of symptoms, or to service-connected PTSD, is a complex medical determination well beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly his assertions to that effect are of little probative value.
Nonetheless, in a February 2016 statement the Veteran's representative pointed to a study of "Iraq and Afghanistan veterans" showing "that the probability of having a high risk of obstructive sleep apnea (OSA) increased with increasing severity of post-traumatic stress disorder (PTSD) symptoms."  The representative also mentioned a separate study of "9/11 first responders who had inhaled large amounts of particulate matter" and found "increased risk of OSA and posttraumatic stress disorder."  Generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), and without application to the specific facts of the Veteran's case, his representative's reference to these studies does little to support the Veteran's claims. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration by a clinical professional of the specific nature and circumstances of the Veteran's sleep apnea and consideration of his unique medical history, the submitted references to studies - which are themselves not associated with the record - are also of little value.

Of far greater value, are the well-considered opinions of two separate physicians who concluded that the onset and severity of the Veteran's sleep apnea is unrelated to his PTSD.  In June 2012, for example, a pulmonary physician reviewed the prior sleep study (mistakenly identifying the study as having been performed in September 2012, rather than September 2011), and recognized that "[m]edical literature exists that suggests that sleep apnea hypopnea syndrome can cause the symptoms of co-existing PTSD to be worse," and further that successful treatment of sleep apnea can "improve the symptoms of . . . co-existing PTSD."  However, he also observed, "there is no medical literature supporting the concept that PTSD causes sleep apnea hypopnea syndrome."

On VA examination in February 2013, the Veteran's claims file was reviewed and the examiner concluded that the Veteran had "hypoventilation syndrome," and may have sleep apnea. Though he had been unable to review the September 2011 sleep study, after a physical examination of the Veteran he concluded that "it is less likely as not . . . that his sleep apnea is secondary to PTSD."  Rather, sleep apnea occurs when "the flow of air pauses or decreases during breathing while asleep because the airway has become narrowed, blocked, or floppy," and "is caused by these anatomical problems."  The examiner reiterated, therefore, that sleep apnea "is not caused by PTSD."

In October 2015, the same VA examiner again reviewed the Veteran's claims file - including the September 2011 sleep study - before initially opining that sleep apnea was "less likely than not incurred in or caused by" an in-service  injury, event or illness.  He observed that sleep apnea "began to manifest in the early 2000s," but that they had been released from active duty in 1970. He again repeated his prior conclusion that sleep apnea had not been caused by PTSD, and added that sleep apnea had also not been aggravated by PTSD.  Again the examiner indicated that the Veteran's sleep disorder was "an anatomical problem," and that it has been "accepted that uncontrolled [obstructive sleep apnea symptoms] can worsen PTSD; but the reverse has not been supported [by] the literature."

Because the VA examiner's conclusion was reached following a physical evaluation of the Veteran, consideration of the entire record including historical and contemporary sources of data regarding the Veteran's history of the claimed disorder, the Board finds the examiner's conclusions to be exceptionally probative.  The conclusions are of additional weight to the extent that they are consistent with the June 2012 conclusion reached by a pulmonary physician, as described above.

Accordingly, the Board finds that sleep apnea was not incurred in, or as a result of, service, and is not secondary to a service-connected disability.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.


REMAND

In August 2016, the RO denied the Veteran's claim of service connection for adenocarcinoma esophageal.  Thereafter, in January 2017, the VA received the Veteran's timely notice of disagreement with that decision.  As the RO has not yet issued a statement of the case addressing the Veteran's claim for entitlement to service connection, the Board must remand that matter for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal of said claim. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case and a notification of the Veteran's appellate rights on the issue of entitlement to service connection for adenocarcinoma esophageal.  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2016). If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


